Case 9:21-cv-80810-AMC Document 1-4 Entered on FLSD Docket 05/03/2021 Page 1 of 1

in the circuit court of the fifteenth judicial circuit
IN AND FOR PALM BEACH COUNTY, FLORIDA

jeffrey berk, CASE NO.: 50-2020-CA-0 12033-XXXX-MB
Plaintiff,
v.
SEPIDEH MOAZZANI,
Defendant. ;

 

ORDER ON PLAINTIFF’S MOTION FOR
EXTENSION OF TIME TO SERVE SUMMONS AND COMPLAINT

THIS CAUSE, having come before the Court upon the Plaintiff, J effrey Berk’s
(“Plaintiff”), Motion for Extension of Time to Serve Summons and Complaint (the “Motion’),
and the Court having reviewed the Motion, having heard argument from counsel, and otherwise

being fully advised in the premises it is hereby:

ORDERED AND ADJUDGED
1. Plaintiff’s Motion is GRANTED.
2. Plaintiff shall have an additional 60 days from March 15, 2021 in which to serve the

Summons and the Complaint upon the Defendant, Sepideh Moazzani, or the case will be
dismissed without prejudice.
DONE AND ORDERED in Palm Beach County, Florida.

50-2020-CA-012039-XXXX-MB 04/22/0021
G. Joseph Curley, Jr. (Circuit Judge

50-2020-CA-012033-XXXX-MB 04/22/2021
G. Joseph Curley, Jr.
Circuit Judge

Copies Furnished to:
All parties of record.

Page lof1

 
